Citation Nr: 0635932	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for neuropathy, 
including Guillain-Barré syndrome, as a result of exposure to 
Agent Orange. 

2.  Entitlement to service connection for skin disease as a 
result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of service connection for neuropathy, including 
Guillain-Barré syndrome, as a result of exposure to Agent 
Orange, is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

2.  In-service medical records document complaints and 
treatment for various skin disorders, however, these 
disorders were quickly resolved and were not manifest at the 
time of the veteran's discharge.

3.  A cyst which appeared on the veteran's cheek 
approximately 30 years after the veteran's discharge from 
military service is unrelated to military service.

4.  The veteran does not have a current skin disorder.


CONCLUSION OF LAW

A skin disease was not incurred or aggravated in service, and 
may not be presumed to have been incurred or aggravated in 
service, including due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1131; 
38 C.F.R. §§ 3.303, 3.304.

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A chronic, tropical, prisoner of war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in §3.309 will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service:

o	Chloracne or other acneform disease 
consistent with chloracne 
o	Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes)
o	Hodgkin's disease 
o	Chronic lymphocytic leukemia  
o	Multiple myeloma 
o	Non-Hodgkin's lymphoma 
o	Acute and subacute peripheral neuropathy 
o	Porphyria cutanea tarda 
o	Prostate cancer 
o	Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) 
o	Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-
tissue sarcoma" includes the following: 
*	Adult fibrosarcoma 
*	Dermatofibrosarcoma protuberans 
*	Malignant fibrous histiocytoma 
Liposarcoma 
*	Leiomyosarcoma 
*	Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma) 
*	Rhabdomyosarcoma 
*	Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and 
lymphangiosarcoma) 
*	Proliferating (systemic) 
angioendotheliomatosis 
*	Malignant glomus tumor 
*	Malignant hemangiopericytoma 
*	Synovial sarcoma (malignant 
synovioma) 
*	Malignant giant cell tumor of 
tendon sheath 
*	Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), 
glandular and epithelioid 
malignant schwannomas 
*	Malignant mesenchymoma 
*	Malignant granular cell tumor A
*	lveolar soft part sarcoma 
*	Epithelioid sarcoma 
*	Clear cell sarcoma of tendons and 
aponeuroses 
*	Extraskeletal Ewing's sarcoma 
*	Congenital and infantile 
fibrosarcoma 
*	Malignant ganglioneuroma 

38 C.F.R. § 3.309(e). 

The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of 
onset.  Id. 

The diseases listed at §3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ § 3.307(a)(6)(ii).  

In 68 Federal Register 27630-27641 (May 20, 2003), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.


Facts.  Service medical records (SMRs) contain the following 
entries:

February 1967	appointment for minor surgery; to 
treatment room: wart	removed
March 1967	check rash.  Patient with rash; not 
present now
June 21, 1967	ringworms
September 2, 1967	patient complains of tinea capitis on 
left ear
October 1967	Separation examination:  no skin 
abnormalities detected
October 1967	Report of Medical History:  veteran 
checked "NO" in the block corresponding 
to skin diseases.

Post service medical records (including VA treatment records) 
contain no mention of any diagnosis or treatment for rash, 
although medical records from Dr. Bergstrom (a private 
treating physician) dated in August 1996 advise of a 
"sebaceous cyst" on the veteran's right cheek, which was 
subsequently excised.  Pathology findings were of a 
"ruptured epidermal inclusion cyst."  VA treatment records 
dating from September 2002 to May 2004 contain the following 
comments regarding the veteran's skin: "intact;" "warm and 
dry;" "no rash."  The record contains no other evidence 
regarding any skin disease.


Analysis.  VA treatment records indicate that the veteran 
does not have a current skin disease.  Although the veteran 
complained during service of a rash, and received treatment 
for a singular outbreak of a wart, a singular outbreak of 
ringworm, and a singular outbreak of tinea capitis on the 
left ear, there is no evidence of in-service chronicity with 
respect to any of these maladies.  Indeed, the evidence shows 
that the veteran's complaint of a rash resolved without any 
treatment whatsoever.  The evidence also indicates that his 
ringworm, wart, and tinea capitis were promptly resolved 
without recurrence.  Although post-service treatment records 
do include the diagnosis and treatment of a cyst upon the 
veteran's cheek in 1996, nearly 30 years had lapsed since the 
veteran's discharge from military service before this 
occurrence.  In any event, no evidence of any skin disorder 
was detected (or reported) during the veteran's October 1967 
separation examination or within the one year presumptive 
period thereafter.  38 C.F.R. § 3.307.  

Inasmuch as the record contains no evidence of any chronic 
skin disorder during service, no evidence of any skin 
disorder within the one year period following the veteran's 
discharge from service, and no evidence of any current skin 
disorder, service connection for skin disease is not 
warranted.  38 C.F.R. § 3.303(b), 3.307.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in August 2002 and August 
2005 essentially satisfied the duty to notify provisions.  
SMRs are contained in the file.  VA and private medical 
records were also obtained and made a part of the file.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  


ORDER

Service connection for skin disease is denied.


REMAND

SMRs reflect no in-service complaint, diagnosis, or treatment 
for neuropathy of any kind, including Guillain-Barré; 
however, post-service treatment records dating from May 2001 
from multiple private treating physicians (including doctors 
Bergia, Vickers, Murphy, and Sanders) advise of pain, 
numbness, and tingling in the legs and feet, resulting in 
weakness, stumbling, poor balance, and trouble walking.  
These records also describe numbness in the hands and arms.  
In a report dated in October 2002 Dr. Bergia adds that these 
symptoms "have been present for about four to five years."  
Early (October 2002) diagnosis was "peripheral neuropathy 
with conduction block, predominantly motor neuropathy, 
etiology undetermined."  In July 2003 Dr. Bergia returned a 
diagnosis of Guillain-Barré.  According to Dr. Bergia, the 
veteran's neuropathy "may be related to his exposure to 
Agent Orange, but treatable causes of neuropathy need to be 
explored."  

In view of the medical opinion as to a possible link between 
the veteran's neuropathy/Guillain-Barré and his exposure 
during service to Agent Orange, the veteran should be 
scheduled for a VA examination.  38 C.F.R. § 3.159.  Since 
the case is being returned, the case file should also be 
updated to include any recent treatment records.  Id. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for neuropathy and/or Guillain-
Barré.  Even if no additional sources of 
treatment records are identified, all 
relevant treatment records compiled since 
May 2004 by the VAMC patronized by the 
veteran should be obtained.  If no 
additional records exist the case file 
should be documented accordingly.

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist regarding his claim for service 
connection for neuropathy/Guillain-Barré.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
The examiner is specifically requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater that the veteran's peripheral 
neuropathy and/or Guillain-Barré began 
during the veteran's military service or 
is related to any incident thereof, 
including exposure to Agent Orange.  A 
rationale for this and any other opinion 
proffered should be set forth in the 
examination report.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


